40-l.




        OFFICE    OF THE ATTORNEY       GENERAL    OF TEXAS
                               AUSTIN




Ronorabls  Jaaes I. PerUns
Chinnan,   Board of Mana@re
Texa8 State Railroad
Rusk, Texas

Dear   31rl




           Your letter   to  th                  dated May 1,     1943,
requesting   an oplnlon    of t                  on the above
captioned   rub&at,    baa been                d haa attention.
Your letter   reads




                                                  of land from
                                            exa6 State Rall-
       road   to be u                     8 for plant6 t6 be
                                          Railroad   to en-




                            paovtdad ue can get I)WS OS the
                            to build   thw a large plant
                        oxirPately   100 fret  by 200 feet.
                        or the cheapest construction      vi11
       coat probably    $25,000.00    or $~O,OOO.OO, and the
       operating   company dssirss     to rent the build-
       and not erect    It aa they will     be able to deduct
       the rent pe.id even though it paya the bulldlng         out
       in live   to seven pears.      They oannot do thle if
       they erect the building.
                                                                               402




Hon. Jwwa   I.   Perkins   - Pa@    2



            "02 courae,   before     starting     the oonutructlon
    of thla tmildln$      t?ls cltlaens       putting   up the
    money far ft vant to be certain             that they get a Tee
    eim@s title      to thle property         and they heve 8 valid
    convsyamw .      I do not Vant        to get them into a
    difilculty    or lone their money, but the Board of
    Managers of the Texaa State Railroad               vents to be
    able to pass 8 valid       fee rimaplotitle         to the property.
    Judge Speer 1s famllier          vitti thie matter.       Jeae!, I.
    Perkins vho van re-oppointed            for a two year term aa
    Manager on orebout       the 25th day of Febmary,           1943,
    and who joined with the Lieutenant              Qovemor John L&e
    smith and appolnted       Rearm.       H. V. HamIlton and J. R.
    Angly of Pale8tlne      atr the other board members.            The
    Hon. J. E. Angly succeeded himself              aa hia two yeare
    tam had theretofore        expired      on Narch 11, 1943, and
    Hon. H. V. Eamfiton having been appointed                at the
    eanm time vlth Hr. AX&Y to fill               the term of Hon.
    Lynch Dovidaon VhO88       tW0      ear term expired on #Jarah
    11, 1943, and about the 2B th day of March, 1943,
    Hon. John Lee Smith appointed             the raid Jams I. Per-
    klnr, under pover vested in him, aa Chairman ot said
    Board. Ue vould, of course, like to have a meeting
    of the Y508rd of M8negers and paaa the              proper reoo-
    lution    and 8uthorIty    and execute a proper deed bared
    upon a nominal GonrLderation            to the partlee     da8lrlng
    to wwat     this bulldlng.        Ye do not expect to grant a
    fee aimple conveyance to any of this property                exoept
    where Ft la neceaeary that the parties               umlng it have
    a fee 6I18ph     title for the purposs of placing bond8
    and mortgagee agalnat        it,      It is very neeersarg that
    we have a ruling in thie matter tn the next three
    or Pour &pa for the rek~~on that t&e constructIon                  and
    erection    of a large    plant OS thin kind for dehydm-
    tlng and processing       vegetablea,       eggs and etc. vlll
    have to be fully      oonstructed       vithln    the next six or
    aevez~ waekr or It vi11 be too late to rave a large                 part
    of thle mason’s       vegetables       and truck crop6 in East
    Texas, 90 per cent of which will             be uaed by the Qovern-
    mnt in It6 v8r effort.”
Hon.    Jsorsa I.   Perkins     - Page 3



           You attaah to your letter         a copy of senate ~lll
HO. 188.     This bill   groVi.dee    that the title     to the land in
queetion    ia tranrferred      from the Rusk Suite      Hoepita    and
verted In the Texas Steto Railroad.            The authority     vel non
of tb    Legfelaturs    to tranaf’er title     to Brats lends by gill
is not paseed on ln this opinion ln vlev of our opinion                 bared
on the conotltutionnl.      and statutory     provlsiono    applicable,     ve
think,   to the altuation       presented  in your letter.

            Xn the year X917, the Legislature      e8tabllohed    the
Rusk Srrte Hospital.      Vhe Act, among other things,      provldea   that
80 much of the laabs ef the Eart Texea Penitentlmy           at guslc,
Texas, 88 ~149 be requisite    and neeful  is out sslde for the ume
of raid hospital;    that the Governor, CorPptrollew of Public
Aucounto   and Stats Tresrurer    shall conetltute   & board to &-
tsraine   vhat, if say, property    owned by tha BEate at Rusk,
Texna, and used 1.n whole or in pa&t by the penltentlory          q&em,
rh~ll   be let apart to and uclad permanently     by the horpltal.
(Bee Act April    4, 19X;, Chapter 1.98, Sec. 1).

              s0ctlon g or f&taale         -/ of   the Conatltutioll   or   thin
stats    reads 80 Pollow*r

             .‘til   lmdr   heretofore   granted for the benefit
        of th0 Lunetlc,     Blind, Deaf and Dumb, and Orphaa
        ~sylu?as, together     with ouch donationa   66 may have
        been OP nay hexumftmr be made to 6ither        of them, re-
        8pectlvely,    as indicated    in tha ~~~veral gxanta, are
        hereby set apart to provide a permanent iuntl SOP the
        rupport,    maiotenanoe    and improvement of lrtd Aaylumr.
        Aid the l,egislature     may provide for the aale of tha
        landr and the Fnvsatmnt        of the proceeds In nant~w
        a8 provided    for tha sale and LnveMiment of school
        laad8 In sectloa     4 of this A~ttofe.”

          In view of          the quoted conatitutlonnl   provision, it ta
the opinion  of thi.s         department that the iSo8rd of #@naaem of the
TeXa8 Stats Railroad           aannot p&as title   to the land ln question.

                                            Your8    wry   truly

                                      ATTORNEY OERJERALOF TEXAB